 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                    No. 2:21-CV-0119-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    MICHELE HANSON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s motion, ECF No. 16, for an extension of time to file oppositions to

19   Defendants’ motion to dismiss, ECF No. 14, and motion to set aside entry of defaults, ECF No.

20   15. Good cause appearing therefor, Plaintiff’s motion is granted. Plaintiff may file oppositions to

21   Defendants’ motions within 60 days of the date of this order. Defendants may file their reply

22   briefs within 14 days of the date of service of any opposition. Thereafter, the matters will stand

23   submitted without oral argument.

24                  IT IS SO ORDERED.

25   Dated: May 26, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
